Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (US 2008/0172600) in view of Kumar et al. – hereinafter Kumar (US 9,952,738)

As per claim 1, Bokor discloses a method for providing a web application to a computing device, the method comprising operating a system processor to:  
receive, from the computing device, an application request comprising an application identifier associated with the web application; [0034] In step 210, the custom web application that received the web page request in step 208 makes one or more query calls to PAE 108 (see FIG. 1). The query call(s) include the unique identifier for the web page request received in step 208 along with the specific data obtained in step 208. From the list of unique identifiers received in step 204, the custom web application obtains the unique identifier associated with the web page request. The specific data is the data that is to be used in the dynamic assembly of the presentation of the web page or one or more web page components.)

Bokor fails to disclose transmitting a structure resolver to the client and the receipt of the structure resolver at the computing device triggers a device processor to resolve each dynamic content component defined within the application structure by: determining, from the application structure, a layout definition of the dynamic content component; constructing the dynamic content component based on the layout definition; and retrieving a content data for the dynamic content component from the data storage. 
Kumar discloses transmitting a structure resolver to the client and the receipt of the structure resolver at the computing device triggers a device processor to resolve each dynamic content component defined within the application structure by: determining, from the application structure, a layout definition of the dynamic content component; constructing the dynamic 
and retrieving a content data for the dynamic content component from the data storage (Col 23 line 56 – Col 24 line 2; the code 1172 is configured as a function call to a server to request for webpage data to display a dynamic content component. Further, the request may cause the server to perform operations and methods, similar to methods 500 and 900, to determine and provide the relevant content to display in a dynamic content component.)
It would have been obvious before the effective filing date of the invention for the teachings of Bokor to be modified so that the instruction for generating a graphical user interface are received with the application structure or requested web page components to build the dynamic content component based on the layout definition as taught by Kumar.  This would have beneficial to attract more visitor and generates sales to the online vendors. (Kumar, Col 1 lines 26-36) 
As per claim 7, Bokor / Kumar disclose the method of claim 1.  Kumar discloses wherein the receipt of the structure resolver triggers the device processor to retrieve template content data corresponding to the application template. (Col 23 line 56 – Col 24 line 2; The code 1172 is configured as a function call to a server to request for webpage data to display a dynamic content component. Further, the request may cause the server to perform operations and methods, similar to methods 500 and 900, to determine and provide the relevant content to display in a dynamic content component)

As per claim 8, Bokor / Kumar disclose the method of claim 1.  Kumar discloses wherein: the receipt of the structure resolver at the computing device further triggers the device processor to establish at least one connection between the computing device and a web application server. (Col 23 line 56 – Col 24 line 2; The code 1172 is configured as a function call to a server to request for webpage data to display a dynamic content component. Further, the request may cause the server to perform operations and methods, similar to methods 500 and 900, to determine and provide the relevant content to display in a dynamic content component)

As per claim 11, please see the discussion under claim 1 as similar logic applies.
As per claim 17, please see the discussion under claim 7 as similar logic applies.
As per claim 18, please see the discussion under claim 8 as similar logic applies.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (US 2008/0172600) / Kumar (US 9,952,738) further in view of Kirkpatrick et al. – hereinafter Kirkpatrick (US 2019/0370018)

As per claim 6, Bokor / Kumar disclose the method of claim 1. The combination of teachings of Bokor / Kumar fail to disclose wherein building the application structure comprises: retrieving from the database at least one dynamic content component definition corresponding to the application identifier; and building the application structure based at least on the retrieved application template, the retrieved at least one dynamic content component definition, and the application identifier.  

It would have been obvious before the effective filing date of the invention for the combined teachings of Bokor / Kumar to be modified so that the application definition for the dynamic component are built be based on the application identified which is retrieved and utilized in the client environment as taught by Kirkpatrick so that the  state information for an application across all computing devices associated with the user is maintained without requiring the user to create a new user account or uninstall and reinstall the application. (Kirkpatrick, [0032])
As per claim 16, please see the discussion under claim 6 as similar logic applies.


s 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (US 2008/0172600) / Kumar (US 9,952,738) further in view of Oliver et al. – hereinafter Oliver (US 9,524,157)

As per claim 9, Bokor / Kumar disclose the method of claim 1.  The combination of teachings of Bokor / Kumar fail to disclose wherein establishing the at least one connection comprises receiving, at the computing device, at least one push message from the web application server. Oliver discloses wherein establishing the at least one connection comprises receiving, at the computing device, at least one push message from the web application server.  (Col 21 lines 30-43; In FIG. 3, at block 350, a notification indicating that the instance of the first web application running on the first client machine is out-of-date is transmitted to the first client machine. The notification may also include the updated application identifier so that the client machine has a copy of the updated application identifier to submit along with subsequent communications with the server.)
It would have been obvious before the effective filing date of the invention for the teachings of Bokor / Kumar to be modified so that the push message is sent from the web application server to the client as taught by Oliver. This would be beneficial because it allows greater compatibility between various computer systems and results in an improved web user interface framework for building web applications. (Oliver , Col 1 lines 25-28)

As per claim 19, please see the discussion under claim 9 as similar logic applies.



s 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (US 2008/0172600) / Kumar (US 9,952,738) further in view of Tuttle et al. – hereinafter Tuttle (US 2009/0216758)

As per claim 10, Bokor / Kumar disclose the method of claim 1.  The combined teachings of Bokor / Kumar fail to teach wherein the content data for the dynamic content component  is retrieved based at least on a type of the web application. Tuttle discloses wherein the content data for the component  is retrieved based at least on a type of the web application. ([0128] A non-browser-based video application such as a multimedia player that downloads video and associated metadata. [0129] A web page with static information (such as text-based news) but one that contains dynamic text and video advertisements. In this case the crawler is used to exclude the video and other dynamic content. [0130] A dynamic web application such as an AJAX application, wiki, user forum, photo sharing site, financial services site, or any web page the content of which changes independently from the web server. For example, imagine a crawler based on the present invention that creates a searchable index of all the images and graphs related to a specific stock symbol)	It would have been obvious before the effective filing date for the combined teachings of Bokor / Kumar to be modified so that the request for the dynamic content component is based on the type of the web application in the request when building the dynamic content component as taught by Tuttle.  The motivation would have been to extract useful information for modern web applications which relate to dynamic content and provide an enriched user experience consistent with the capabilities of the applications. (Tuttle, [0017])

As per claim 20, please see the discussion under claim 10 as similar logic applies.

Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454